I do not concur in the opinion of Mr. Justice Cothran. I approve of the case ofStackhouse v. Carmichael, 114 S.C. 41; 102 S.E., 783, and the principles therein announced. It was part of the same railroad and rails, and the Circuit Judge had every reason to assume that this Court would adhere to its decision, at least until the suits involving the same rails between different parties were determined. Mr. Justice Cothran throughout his opinion disapproves this decision, and if his opinion prevails will overrule it. In the case of Stackhousev. Carmichael this Court held:
"The grantees under the lease had the right to remove before the expiration of the lease, within the ten years, or within ninety days after its expiration. This was the contract made between them and by this they are bound. A failure to remove within the time contracted for by the parties worked a forfeiture. Both parties are bound by the provisions of the contract made between the grantor and grantees, so under the Carskaddon Young Company deed the rails on this land become the property of the grantor when there was a failure to remove within the time provided for in said deed."
Under the decision, while the rails were held to be personal property, it was governed by the timber deed, and at the expiration of the time limit for removing the structures and property placed on the land by the grantees, or their privies, the rails became forfeited to the owner of the land. The plaintiff subsequently acquired this land, and the right of forfeiture could not have remained in the grantors after they sold the land. The original agreement relied on is spoken of as rent. If it was made as such it could not be for more than one year, unless reduced to writing and recorded. It is an attempt to extend the original timber deed, and could not be made by parol for more than one year.
There were no reservations made in the deed of the Finkleas to Lane. Lane says he had no actual notice, and *Page 153 
he could not have had constructive notice, as it is conceded no contract was in writing and recorded. Lane was a third party and could not be affected by an agreement between Finklea and appellant, unless he had actual or constructive notice there was a conflict of testimony between the parties in this issue, and his Honor properly submitted it to the jury.
The question of waiver was also submitted. Lane was not bound by any agreement of Finklea, unless he had notice of it and acquired or in some manner ratified the same: I see no error on the part of his Honor. He followed the law as laid down by this Court in a suit involving a part of the same railroad tract, and to reverse him and overrule that case would subject the Court to a criticism of being capricious. It is true Mr. Justice Cothran was not on the bench when that decision was made, but I was, and think the decision sound, and cannot consent to overruling it. I see no, error on the part of his Honor, and think all exceptions should be overruled, and judgment affirmed.